Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-22-00346-CR

                                  Quentin Dewayne DILWORTH,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021CR5590
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 10, 2022

DISMISSED FOR WANT OF JURISDICTION

           On February 22, 2021, Appellant Dilworth was charged with possession of a firearm while

on community supervision. In January 2022, Appellant pled guilty to the unlawful possession of

a firearm. The trial court entered judgment on January 11, 2022, and certified that Appellant had

no right of appeal. See TEX. R. APP. P. 25.2(a)(2). On June 3, 2022, Appellant filed a notice of

appeal. Contra TEX. R. APP. P. 26.2(a)(1).
                                                                                 04-22-00346-CR


       On July 7, 2022, we ordered Appellant to show cause in writing why this appeal should

not be dismissed for want of jurisdiction. On July 8, 2022, Appellant conceded that this appeal

suffers from jurisdictional defects.

       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-